DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The After Final amendment was filed on 3/1/2021.
Claims 1-184, 186, and 197-199 are canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 9-11, filed 3/1/2021, with respect to section 101 rejections have been fully considered and are persuasive. The rejection of 35 USC 101 has been withdrawn. 
Allowable Subject Matter
Claims 185 and 187-196 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record, US 2008/013278 discloses a system and a method for medical treatment provided by remote facilities, enhancing and inefficiencies associated with the generation of medical simulations. US 2010/0157041 discloses method and apparatus for imaging a tool inside a portion of a subject’s body that undergoes motion. Termeer et al. (“Visualization of Myocardial Perfusion Derived from Coronary Anatomy”, IEE, 2008) discloses comprehensive visualization of the coronary anatomy, computing the flow of blood through the coronary arteries using a network of resistors, while the successive distribution of blood is implanted using iterative convolution with a Gaussian kernel. The cited art of record fails to teach, disclose or suggest the limitation/feature of “determining the boundary condition includes: generating a three-dimensional solid model of the at least portion of the coronary artery system of the patient based on the patient-specific projection data; determining a geometry of one or more of the inflow boundary, the outflow boundary, or the vessel wall boundary based on the three- .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669